


110 HR 4882 IH: Broadcast Licensing in the Public

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4882
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Eshoo (for
			 herself and Ms. Baldwin) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ensure broadcast station licenses are utilized to
		  serve the public interest.
	
	
		1.Short titleThis Act may be cited as the
			 Broadcast Licensing in the Public
			 Interest Act.
		2.FindingsThe Congress finds the following:
			(1)The broadcast airwaves are an extremely
			 vital and valuable public resource. If television and radio broadcast spectrum
			 were to be auctioned for commercial use it could generate several hundred
			 billion dollars for the public treasury.
			(2)The Communications Act of 1934 requires the
			 Federal Communications Commission and broadcast licensees to promote the public
			 interest. As public trustees, over-the-air television and radio broadcast
			 licensees have been granted the unique privilege of using a scarce public
			 asset—the airwaves—for free in exchange for their promise to serve the public
			 interest, convenience and necessity.
			(3)In 1969, the Supreme Court declared in Red
			 Lion Broadcasting Co. v. Federal Communications Commission that it is
			 the purpose of the First Amendment to preserve an uninhibited marketplace of
			 ideas in which truth will ultimately prevail, rather than to countenance
			 monopolization of the market, and thus, it is the right of the
			 viewers and listeners, not the right of the broadcasters, which is
			 paramount.
			(4)Drastic media consolidation over the past
			 decade has greatly diminished the broadcast licensees’ performance of public
			 interest obligations and broadcast media’s ability to foster diversity,
			 competition, and localism.
			(5)An October 2003 analysis of seven media
			 markets shows that just 0.4 percent of television programming is devoted to
			 local public affairs. By contrast, 14.4 percent is paid programming such as
			 infomercials, 9.9 percent is reality or game shows and 7.9 percent is sporting
			 events. In addition, most of the local public affairs programming airs on
			 weekend mornings, at times with lower television viewership.
			(6)Independently produced programming now
			 accounts for less than one-fifth of television prime time programming. On the
			 four major networks, independent programming accounts for about
			 one-seventh.
			(7)A survey of evening television news
			 broadcasts of 44 local affiliates of broadcasters in 11 markets prior to the
			 2004 election showed that only eight percent of such broadcasts contained a
			 story about local elections. By contrast, 8 times more coverage went to stories
			 about accidental injuries, and 12 times more coverage to sports and weather. In
			 2006, news about politics and government accounted for about 10 percent of
			 stories on local television news while crime and traffic comprised nearly 50
			 percent of the coverage.
			3.Basis for public
			 interest determinationsSection 309(k) of the Communications Act of
			 1934 (47 U.S.C. 309(k)) is amended by adding at the end the following new
			 paragraph:
			
				(5)Basis for
				finding station has served the public interest, convenience, and
				necessity
					(A)Demonstration
				requiredThe Commission shall
				not find for purposes of paragraph (1)(A) that a station, through its
				programming, has served the public interest, convenience, and necessity unless
				the applicant has fulfilled these obligations by demonstrating—
						(i)a
				dedication to the civic affairs of its community;
						(ii)a
				dedication to local news gathering;
						(iii)local production
				of programming;
						(iv)a
				commitment to providing the viewing public a presentation of the issues,
				candidates, and ballot items that are before voters during a local, statewide
				or national election, including coverage of candidate debates and forums,
				political conventions, and ongoing news coverage; and
						(v)presentation of
				quality educational programming for children.
						(B)RegulationsThe
				Commission shall prescribe regulations to implement
				subparagraph (A) that—
						(i)require each
				licensee for a station to submit to the Commission an annual report identifying
				with particularity the methods and actions taken to fulfill the obligations
				identified in
				subparagraph (A);
						(ii)require each such
				licensee to ascertain its compliance with such obligations with appropriate
				public input from the community of license for such station; and
						(iii)contain such
				exemptions from one or more of such obligations for particular classes or
				categories of such licensees if the Commission determines that such obligation
				is inappropriate for such class or
				category.
						.
		4.Terms of
			 licenses
			(a)AmendmentSection 307(c)(1) of the Communications Act
			 of 1934 (47 U.S.C. 307(c)(1)) is amended by striking 8 years
			 each place it appears and inserting 3 years.
			(b)Effective
			 DateThe amendment made by subsection (a) shall be effective with
			 respect to any license granted by the Federal Communications Commission after
			 the date of enactment of this Act.
			
